DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mori (US PGPub 2006/0283544 A1).
With regard to claim 1, Mori teaches a method for welding two plastic components comprising providing a radiation source (laser source 408 and irradiator 412 connected by fiber 410) for emitting a radiation beam (laser beam 114), providing a first component comprising a plastic material having a first surface and a second surface (paragraph 37; figure 2, member 202), providing a second component comprising a material absorbent to the radiation (paragraph 39) and pressed against the second surface of the first component (figure 2, second member 106 pressed against first member 202), providing a dynamic heatsink substantially transparent to the radiation (paragraph 47), the heating placed on the first surface of the first component and continuously removing heat from the surface, wherein a mutually bordering contact surface for the two components is melted under the effect of said radiation beam and joined to one another under pressure (paragraph 69) and subsequent cooling (paragraph 13, 

With regard to claim 2, Mori teaches the first component is transparent to the laser beam with at least 5% transmission (paragraph 37-38, 12-25% or greater than 25%).

With regard to claim 5, Mori teaches the heatsink comprises a flowing liquid wherein the temperature of the liquid is low enough to avoid deformation to the first surface of the first component (paragraph 47, line 6-12, example b).

With regard to claim 10, Mori teaches the first component further including fillers (paragraph 37, line 12-19).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For purposes of expedited prosecution using the interpretation of the claims intended by applicant, claim(s) 1, 2, 5 and 10 are in the alternative rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as being unpatentable over Ogmen (WO 00/66345).
With regard to claim 1, Ogmen teaches a method for welding two plastic components comprising providing a radiation source (laser head 20) for emitting a radiation beam (laser beam 22), providing a first component (component 26) comprising a plastic material (page 5, line 22-23) having a first surface and a second surface, providing a second component (component 28) comprising a material absorbent to the said radiation (page 1, “Background of the Invention”, line 23, preferably greater than 50% absorbance), being pressed against the second surface of said first component (page 4, line 30-34), providing a flowing fluid substantially transparent to said radiation beam, said flowing fluid being placed on and in direct contact with the first surface of the first component and continuously removing heat from said first surface of said first component (figure 2, beam 22 passing through channel 36 containing fluid 40), wherein mutually bordering contact surface for the two components is melted under the effect of said radiation beam and joined to one another under pressure and subsequent cooling (page 5, line 17-19), wherein the surface quality of the first surface of said first component is maintained by the cooling provided by said flowing fluid (page 5, line 17-19).  


With regard to claim 2, Ogmen teaches the known preferred transmission of more than 50% for the upper piece (page 1, “Background of the Invention”, line 22; page 5, line 29-31, for an absorbance approaching 50% in first component 26).

With regard to claim 5, Ogmen teaches the temperature of the flowing liquid is low enough to avoid deformation to said first surface of said first component by said radiation beam (page 5, line 17-19).

With regard to claim 10, Ogmen teaches the flowing fluid conforms to the surface of the first surface of said first component (figure 2, cooling fluid 10 in channel 36 conforming to the first surface of first component 26).

Claim(s) 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as being unpatentable over Ogmen (WO 00/66345).
With regard to claim 11, Ogmen teaches a method for minimizing deformation in plastic welding by radiation comprising the steps of providing a radiation source (laser head 20) for emitting a radiation 
In this case, although Ogmen is silent as to the specific absorbance of the second component, Omgen discloses a preferred absorbance range of the second component as known in the art of greater than 50%, where it would have been expected that the second component of Ogmen would therefore be selected to have such absorbance to the said radiation.  In the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a second component of Ogmen with an absorbance suitable for laser welding as has been established by the teachings of the prior art.

With regard to claim 12, Ogmen teaches the flowing fluid is a cold gas (page 5, line31-34).

Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive.
With regard to applicant’s argument that the current language requires direct contact between a flowing fluid and the first surface of the first component as envisioned by applicant’s invention in order to reduce thermal resistance, the examiner respectfully disagrees.  Even if the cooling fluid of Mori is held within a cover as noted by applicant, the cover with flowing fluid of Mori is still placed on the first surface and therefore reads on “said flowing fluid being placed on the first surface of said first component”.  If applicant intends to claim the fluid is in direct contact with the first surface as appears to be argued, applicant should amend the claims accordingly, such as for example “said flowing fluid being placed on and in direct contact with the first surface of said first component”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654.  The examiner can normally be reached on weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        

/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746